IN THE
                         TENTH COURT OF APPEALS

                                No. 10-20-00286-CV

GALLIANO MACALLE,
                                                           Appellant
v.

NEIL ADEN STEWART
AND MACKENZIE LEIGH JOHNSON,
                                                           Appellees



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 19-000981-CV-272


                          MEMORANDUM OPINION


      In a letter dated March 11, 2021, this Court notified Appellant that the appeal was

subject to dismissal because Appellant had not responded to this Court’s inquiry on

whether he intended to pursue the appeal. In addition, the March 11, 2021 letter notified

Appellant that the appeal was subject to dismissal for want of prosecution if a brief or

response showing grounds for continuing the appeal was not filed within 21 days from
the date of the letter. More than 21 days have passed, and no response has been filed.

Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(b).




                                                 JOHN E. NEILL
                                                 Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Appeal dismissed
Opinion delivered and filed April 14, 2021
[CV06]




Macalle v. Stewart                                                              Page 2